Pee Ctjeiam.
It is certain that ah initial, standing with a name of baptism, is'no part of it in pleading; but it follows not that an omission of it is to be disregarded as an index of notice to purchasers. Persons of the same name are individuated by various additions ; sometimes by title, profession, residence or seniority ; sometimes by numerals; sometimes by colour of the complexion or hair; and sometimes by ah initial. ThcarbssUbe of the badge, in this instance, misled a purchaser; and though the judgment is good against the defendant, it is bad against the ter re-tenant. It was the plaintiff’s business to see his judgment properly entered; and he must bear the loss caused by his negligence, rather than one who is in no default whatever. Though the terre-tenant was apprized of the defect before he had paid the last shilling, he was bound by his engagement to pay; and actual notice came too late.'
Judgment affirmed.